20-08950-rdd        Doc 29   Filed 05/29/20 Entered 05/29/20 15:10:26      Main Document
                                          Pg 1 of 3



Pamela A. Miller                                             Objection Deadline: July 17, 2020
Peter Friedman (admitted pro hac vice)
Daniel S. Shamah
Patrick D. McKegney
O’MELVENY & MYERS LLP
Seven Times Square
New York, NY 10036
Telephone: (212) 326-2000
Facsimile: (212) 326-2061
Email: pmiller@omm.com
        pfriedman@omm.com
        dshamah@omm.com
        pmckegney@omm.com

Attorney for Defendants Morgan Stanley Investment
Management, Inc., Morgan Stanley Capital Partners
V U.S. Holdco LLC, Gary Matthews, Eric Kanter and
Eric Fry

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:

 TOPS HOLDING II CORPORATION, et al.,               Chapter 11
                        Debtors.                    Case No. 18-22279 (RDD)
                                                    (Jointly Administered)

 ALAN D. HALPERIN, AS THE LITIGATION                Adv. Proc. No. 20-08950
 TRUSTEE FOR THE TOPS HOLDING
 LITIGATION TRUST,

                        Plaintiff,

               v.

 MORGAN STANLEY INVESTMENT
 MANAGEMENT, INC., et al.,

                        Defendants.

                    NOTICE OF DEFENDANTS’ MOTION TO DISMISS




                                            -1-
20-08950-rdd     Doc 29     Filed 05/29/20 Entered 05/29/20 15:10:26          Main Document
                                         Pg 2 of 3



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendants’ Motion to Dismiss, the Declaration of Daniel S. Shamah in Support of

Defendants’ Motion to Dismiss, and accompanying exhibits, Defendants, by their undersigned

counsel, hereby move before the Honorable Robert D. Drain, United States Bankruptcy Judge for

the Southern District of New York, in the United States Bankruptcy Court for the Southern

District of New York, 300 Quarropas Street, White Plains, NY 10601, at such time that the

parties agree and the Court approves, for an order dismissing the Complaint with prejudice under

Federal Rule of Civil Procedure 12(b)(6), made applicable to this proceeding by Federal Rule of

Bankruptcy Procedure 7012(b).




                                              -2-
20-08950-rdd   Doc 29   Filed 05/29/20 Entered 05/29/20 15:10:26     Main Document
                                     Pg 3 of 3



Dated: May 29, 2020                      Respectfully Submitted,
       New York, New York

                                         /s/ Pamela A. Miller
                                         Pamela A. Miller
                                         Peter Friedman (admitted pro hac vice)
                                         Daniel S. Shamah
                                         Patrick D. McKegney
                                         O’MELVENY & MYERS LLP
                                         Seven Times Square
                                         New York, NY 10036
                                         Telephone: (212) 326-2000
                                         Facsimile: (212) 326-2061
                                         Email: pmiller@omm.com
                                                 pfriedman@omm.com
                                                 dshamah@omm.com
                                                 pmckegney@omm.com

                                         Attorneys for Defendants Morgan Stanley
                                         Investment Management, Inc., Morgan
                                         Stanley Capital Partners V U.S. Holdco LLC,
                                         Gary Matthews, Eric Kanter and Eric Fry




                                       -3-
